Case 1:20-cv-04834-KAM-RML Document 2-4 Filed 10/08/20 Page 1 of 12 PageID #: 62




                               EXHIBIT A
10/7/2020Case 1:20-cv-04834-KAM-RML
              Video, Audio, Photos & Rush Transcript: Document     2-4
                                                      Governor Cuomo      Filed
                                                                     Updates New 10/08/20        Page
                                                                                 Yorkers on State's      2 of
                                                                                                    Progress   12 COVID-19
                                                                                                             During PageIDPandemic
                                                                                                                           #: 63 | Gov…




OCTOBER 5, 2020 Albany, NY


Video, Audio, Photos & Rush Transcript: Governor
Cuomo Updates New Yorkers on State's Progress
During COVID-19 Pandemic

Directs Schools in Hot Spot Zip Codes Identiﬁed by New York City
to Temporarily Close In-Person Learning Beginning Tomorrow

Governor to Meet with Communities in Brooklyn, Queens and
Rockland, Orange and Nassau Counties to Discuss Religious
Gatherings

New York State to Oversee Enforcement in Statewide Hot Spot
Clusters

20 ZIP Codes in Areas with Hot Spots - Brooklyn, Queens and
Rockland and Orange Counties - Have 5.5 Percent Positivity
Rate

Statewide Positivity Excluding Hot Spot ZIP Codes is 1.01 Percent;
1.22 Percent with Hotspot ZIP Codes Included

8 COVID-19 Deaths in New York State Yesterday

SLA and State Police Task Force Visits 587 Establishments;
Observes 0 Establishments Not in Compliance


                                                                            1
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-1    1/11
10/7/2020Case 1:20-cv-04834-KAM-RML
              Video, Audio, Photos & Rush Transcript: Document     2-4
                                                      Governor Cuomo      Filed
                                                                     Updates New 10/08/20        Page
                                                                                 Yorkers on State's      3 of
                                                                                                    Progress   12 COVID-19
                                                                                                             During PageIDPandemic
                                                                                                                           #: 64 | Gov…

Governor Cuomo: “On schools, my number one concern has
always been schools. I said to the parents of this state, I will not
send—I will not allow your child to be sent to any school that I
would not send my child, period. And you have my personal word
on that. I’ve spoken to thousands of parents who have called up
and said, I’m worried about sending my child to school. I said, I
won’t allow a school to open that I wouldn’t send my child to.
That’s my test.”

Cuomo: “If we’re going to keep religious institutions open, it can
only be with two conditions. One, the community must agree,
whether it’s the Jewish community, whether we’re talking about
Black churches, whether we’re talking about Roman Catholic
churches, the religious community has to agree to the rules and
they have to agree that they are going to follow the rules. And
they have to agree that they are going to be a full partner in the
enforcement of the rules. That’s condition one. I’m going to meet
with members of the ultra-Orthodox community tomorrow. I want
to have that conversation directly, myself. This cannot happen
again. If you do not agree to enforce the rules, then we’ll close the
institutions down. I am prepared to do that. Second, after we
receive the agreement, and agreement is only as good as the
enforcement.”

Earlier today, Governor Andrew M. Cuomo updated New Yorkers on the state's progress
during the COVID-19 pandemic and directed schools in hot spot ZIP codes identiﬁed by New
York City to temporarily close in-person learning beginning tomorrow. The governor noted
that New York State needs more data on the threat COVID-19 poses in those schools.
Governor Cuomo also announced he will meet with the communities in Brooklyn, Queens,
and Rockland, Orange and Nassau Counties to address religious gatherings. New York State
will oversee enforcement in statewide hot spot clusters. Yesterday, Governor Cuomo
announced that New York State is deploying personnel to directly enforce state guidance
                                                                            2
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-1    2/11
10/7/2020Case 1:20-cv-04834-KAM-RML
              Video, Audio, Photos & Rush Transcript: Document     2-4
                                                      Governor Cuomo      Filed
                                                                     Updates New 10/08/20        Page
                                                                                 Yorkers on State's      4 of
                                                                                                    Progress   12 COVID-19
                                                                                                             During PageIDPandemic
                                                                                                                           #: 65 | Gov…
within the hot spot ZIP codes. New York State will review the data in aﬀected ZIP codes,
gather more school data and determine criteria for reopening the schools.

In the top 20 ZIP codes in areas that have seen recent outbreaks - Brooklyn, Queens and
Rockland and Orange Counties - 3,473 tests were conducted, yielding 193 positives or a 5.5
percent positivity rate. In the remainder of the state, 72,931 tests were conducted yielding 740
positives or a 1.01 percent positivity rate.

VIDEO of the Governor's remarks is available on YouTube here and in TV quality (h.264, mp4)
format here.

AUDIO of today's remarks is available here.

PHOTOS are available on the Governor's Flickr page.

A rush transcript of today’s remarks is available below:

Good morning. Sorry for the delay. I pride myself on my punctuality, but some of the issues
that we are going to discuss today we were just working on resolving, and that’s the reason
for the delay. From my far right, Mr. Gareth Rhodes. To his left, Dr. James Malatras. To my right,
Melissa DeRosa, secretary to the governor. To my left, Dr. Howard Zucker, health
commissioner extraordinaire. To his left, the ever smiling and jovial Rob Mujica, budget
director. Thank you and again I apologize for being late.

Today is day 219, but it feels like just yesterday that this started, doesn’t it? Have that same
freshness and energy. Groundhog Day, remember that movie, Groundhog Day? These are the
numbers for today. Again, we’re looking at two diﬀerent universes now. It’s a little diﬀerent
than the past. We’re looking at the statewide numbers and we are hyper focused on what we
call hot spots. Where was the ﬁrst hot spot in the United States of America? Trivia contest. Yay.
You win. Three questions today. We had the ﬁrst hot spot cluster in the United States. New
Rochelle, New York. So we know this well.

We’re oversampling in the hot spots and we’re testing all across the state. The 20 hot spot zip
codes, 5.5 percent, okay. Our hot spot zip codes are where many states are right now. And
you’ll see it in some of the numbers. Statewide positivity rate is 1.01 outside of the hot spot zip
                                                                            3
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-1    3/11
10/7/2020Case 1:20-cv-04834-KAM-RML
              Video, Audio, Photos & Rush Transcript: Document     2-4
                                                      Governor Cuomo      Filed
                                                                     Updates New 10/08/20        Page
                                                                                 Yorkers on State's      5 of
                                                                                                    Progress   12 COVID-19
                                                                                                             During PageIDPandemic
                                                                                                                           #: 66 | Gov…
codes. 1 percent is an unbelievably low infection rate. And as we’re going into the fall, I
believe it’s going to be practically unsustainable, but it’s remarkable that we’re that low right
now. If you roll in the hot spot ZIP codes, which now distorts the balance of the sample, it’s 1.2.
Number of deaths, 8. They are in our thoughts and prayers. Statewide hospitalizations, 636,
ICU, 140, statewide intubations, 70.

Context ﬁrst. We’re coming into the fall. We have been told since early March, beware the fall,
beware the fall. Weather gets colder, more people move indoors, ﬂu season, schools open.
Schools opening are almost a predictor of increased infection rate. Colleges opening, turned
out to be more problematic than we thought, colleges opening. SUNY’s doing a great job.
That’s why Dr. Jim Malatras is here today. If SUNY was not doing a great job, Dr. Jim Malatras
would not be here today. That’s how you know that. So the fall is a challenging period, as we
know. And we expect to see the infection rate go up in the fall.

Context, all over the globe, the infection rate is going up. All over the globe. Countries that
were doing remarkably well are now seeing spikes. USA overall is going up, Israel has a real
problem, EU has a real problem, Canada has a problem, Argentina has a problem, the UK has
a problem. And the UK, remember, they were up, they were down, they’re up again. You look
across the nation, states are all going up. So context, beware the fall, has been right.

New York is the outlier in all of these international and national trajectories. We are the
exception to the rule. This is the one situation where we want to be the exception to the rule,
right. Other states up, other countries up. That in and of itself is a complicating factor, because
New York State is not hermetically sealed. We put a quarantine in eﬀect. I know, but people
still drive in, it’s still water through a screen, people are still coming in on ﬂights, international
ﬂights, people in Texas are coming in, people in California are coming in, people in New
Jersey are coming in, so that’s an added problem for us. If you look at the hot spot infection
rate yesterday, Western New York is a hot spot. Yesterday was a good day, 1.2 percent.
Broome has a hot spot. Came out of a pub restaurant. But Broome has a hot spot. Orange
County, Rockland County, Brooklyn, Nassau could be on there with a hot spot in one section
of Nassau. These clusters have to be attacked. Picture that map as a map of dry grass, and
picture those hot spots as embers within the ﬁeld of dry grass, okay? That’s how I think of it.


                                                                            4
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-1    4/11
10/7/2020Case 1:20-cv-04834-KAM-RML
              Video, Audio, Photos & Rush Transcript: Document     2-4
                                                      Governor Cuomo      Filed
                                                                     Updates New 10/08/20        Page
                                                                                 Yorkers on State's      6 of
                                                                                                    Progress   12 COVID-19
                                                                                                             During PageIDPandemic
                                                                                                                           #: 67 | Gov…
the only course is to run to those embers and stamp them out immediately and dramatically.
That’s why I don’t sleep at night.

So you have to attack the clusters. How do you attack the clusters? Testing, testing, testing,
testing. Get the facts. Follow the data. Contact tracing oﬀ the testing. Testing in itself doesn’t
tell you anything, just that you have a problem. Contact tracing helps you solve the problem.

And enforcement. Enforcement. Oh, that’s so harsh, enforcement. Yeah. It’s not. Enforcement
is kind. You know why? Because enforcement saves lives. That’s what enforcement does.
Lack of enforcement is not kind. I believe that. I believe that and I have said that from day one
and the State has been bullish on this and it has worked. It’s worked. It’s not like I’m putting
forth a proposition. Enforcement works. Any rule is only as good as the enforcement. Don’t
speed. Are you enforcing it? Don’t litter. Are you enforcing it? Any rule is only as good as the
enforcement, especially when it’s a rule that people don’t want to follow. Seat belts – only as
good as you enforce them. Don’t text and drive – only as good as you enforce it. I say to
people when I see them texting and driving, I say to them, I pull up, I roll down my window, I
say hi, you are texting and driving, that is a violation of the law. I know because I passed that
law. It’s only as good as the enforcement.

We’re New York Tough. What’s within tough? Smart – follow the data, follow the analytics.
Disciplined – do the enforcement, stick to the rules, stick to what’s working. I’ve said this 100
times but at this point in my life I’ve said everything 100 times. Too many local governments
are not doing enforcement. Warnings are not enforcement. “Put a mask on or I will ticket you”
is not enforcement. “Store owner, you’re not supposed to have this many people in your
store” – we are past that. Everybody knows the rules. You don’t have to pull over a car today
and say, you know you’re not supposed to text and drive. They know that. They know that.
What you wind up saying is, I got away with it. We’ve been saying you get away with it for too
long and we have lived through this repeatedly.

This was bars and restaurants. How many times did I come before you and say bars and
restaurants are a problem. We have gatherings in front of bars and restaurants. Local
governments have to do the enforcement. Week after week after week and it got worse and it
got worse and it got worse. I then said forget it, I give up, the State government will do bars
and restaurants and we put together a task force, we did over 1,000 violations, and you know
                                                                            5
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-1    5/11
10/7/2020Case 1:20-cv-04834-KAM-RML
              Video, Audio, Photos & Rush Transcript: Document     2-4
                                                      Governor Cuomo      Filed
                                                                     Updates New 10/08/20        Page
                                                                                 Yorkers on State's      7 of
                                                                                                    Progress   12 COVID-19
                                                                                                             During PageIDPandemic
                                                                                                                           #: 68 | Gov…
what? Compliance with bars and restaurants is markedly better than it has been. When was
the last time any of you wrote a story about bars and restaurants and gatherings in front of
bars and restaurants? Why? Because the owners know they’ll lose their license. Oh, that’s
tough. No. We saved lives. I believe that. We saved lives.

New York City has clusters, Queens, Brooklyn. We also have clusters akin to this in Orange,
Rockland, a little bit in Nassau. I just got oﬀ the telephone with Mayor de Blasio, Comptroller
Stringer, Council Speaker Johnson, UFD President Mike Mulgrew. We had a very good
conversation. It was a collaborative, positive conversation. It’s a complex situation, worked on
a number of levels, a number of issues and we talked through them. We have clusters where
the viral infection rate is higher, about 3 percent. Where does the virus mainly transmit? Dr.
Zucker was on the phone we asked him that question. Schools, which are also the place
where diﬀerent communities come together. So, my child goes to a private school, your child
goes to a public school, but our children are on the same hockey team or on the same soccer
team or they play together in the playground. Schools can be locations of transmissions.
Religious gatherings, especially in these communities, New Rochelle, ﬁrst hot spot, was an
Orthodox Jewish man who went to a temple, hundreds of people, and a wedding, hundreds of
people. Orthodox Jewish gatherings often are very, very large and we’ve seen what one
person can do in a group. Look at this Rose Garden with the President, by the way. Outdoor
event, oh, those are safe, outdoor events. No, no, no. Safer than indoor. Nobody ever said
safe. Safer than indoor. And look at that growing list of people at a presidential Rose Garden
event who are theoretically tested before they came in. How many people could have been
infected? One, two? And look at the spread in the Rose Garden. You know what happens
here. You’ve seen it over and over again. Third, public spaces. These are basically in priority
order. Fourth are businesses where consumers may interact but that is way down on the list
relatively. And the key to all of these areas is enforcement. All of them. We have rules for all of
these areas. We have rules for all these areas in place now. Well then how’s it increasing?
Because people are not following the rules. That’s why.

On schools, my number one concern has always been schools. I said to the parents of this
state, I will not send—I will not allow your child to be sent to any school that I would not send
my child, period. And you have my personal word on that. I’ve spoken to thousands of parents
who have called up and said, I’m worried about sending my child to school. I said, I won’t
                                                                            6
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-1    6/11
10/7/2020Case 1:20-cv-04834-KAM-RML
              Video, Audio, Photos & Rush Transcript: Document     2-4
                                                      Governor Cuomo      Filed
                                                                     Updates New 10/08/20        Page
                                                                                 Yorkers on State's      8 of
                                                                                                    Progress   12 COVID-19
                                                                                                             During PageIDPandemic
                                                                                                                           #: 69 | Gov…
allow a school to open that I wouldn’t send my child to. That’s my test. On the schools in these
areas, not all of them have been tested. So we don’t have data on all of the schools in these
hotspot clusters. That troubles me. And on the telephone call we were all basically in
agreement. They have sampled some schools in the clusters, but not all the schools. And
these are the hotspot clusters, right? So if you have to prioritize testing, you want to go to
these schools ﬁrst because you know they are in hotspot clusters. So some schools in those
clusters we have not yet done testing on. Better safe than sorry. I would not send my child to a
school in a hotspot cluster that has not been tested. Where I did not have proof that the
infection rate was low in that school. I would not send my child. I am not going to recommend
or allow any New York City family to send their child to a school that I wouldn’t send my child.
We’re going to close the schools in those areas tomorrow. And that’s that.

Religious gatherings—the city’s proposal does not close religious institutions. We know
religious institutions have been a problem. We know mass gatherings are the superspreader
events. We know there have been mass gatherings going on in concert with religious
institutions in these communities for weeks. For weeks. I don’t mean little violations. You’re
only supposed to have 50, they had 55. I’m talking about you’re only supposed to have 50
outdoors, they had 1,000. These are pictures from the past couple of weeks. And these are
just emblematic. You’ve all seen pictures like this for weeks. What did you think was going to
happen? What did you think was going to happen? Religious institutions are mass gatherings
and raise the greatest potential. It’s schools and it’s large mass gatherings. Schools, frankly,
because they’re students and that’s where our heart goes, our priority goes. But in terms of
numbers, it’s large gatherings and large religious gatherings are large gatherings. These have
been going on for weeks. You don’t see masks. And you see clear violations of social
distancing. When were these pictures from?

Gareth Rhodes: The one on the right is more recent than the one on the left.

Governor Cuomo: Okay, but they’re in the recent past. So this has been going on for weeks.
We’ve been talking about it for weeks. If we’re going to keep religious institutions open, it can
only be with two conditions. One, the community must agree, whether it’s the Jewish
community, whether we’re talking about Black churches, whether we’re talking about Roman
Catholic churches, the religious community has to agree to the rules and they have to agree
                                                                            7
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-1    7/11
10/7/2020Case 1:20-cv-04834-KAM-RML
              Video, Audio, Photos & Rush Transcript: Document     2-4
                                                      Governor Cuomo      Filed
                                                                     Updates New 10/08/20        Page
                                                                                 Yorkers on State's      9 of
                                                                                                    Progress   12 COVID-19
                                                                                                             During PageIDPandemic
                                                                                                                           #: 70 | Gov…
that they are going to follow the rules. And they have to agree that they are going to be a full
partner in the enforcement of the rules. That’s condition one. I’m going to meet with members
of the ultra-Orthodox community tomorrow. I want to have that conversation directly, myself.
This cannot happen again. If you do not agree to enforce the rules, then we’ll close the
institutions down. I am prepared to do that. Second, after we receive the agreement, and
agreement is only as good as the enforcement.

We have to have real enforcement. In these clusters and the other statewide clusters, the
enforcement will help the community. If the rule is no more than 50 percent of the people in a
Black church, I want someone at that door when 50 percent enter the church, a person there
who says to the pastor, you agree to follow the rules. That’s 50 percent. That’s it, or we close it
down. It does not work without enforcement, but both of those conditions have to be in place.
And if I do not have the agreement from the religious community directly as a starting point
then we will close down the religious institutions. If they do agree to do it in partnership, then I
want a real enforcement capacity. We're not going to make the same mistake twice.

Tomorrow I'm going to meet with the larger congregations. New York City, Rockland, Orange,
Nassau and have that conversation. That’s step one. If we get past step one, then we need
enforcement in place. Enforcement is enforced. I've said this to you I have this conversation
with local oﬃcials all day long. “Well we issue warnings.” That’s not enforcement. “Well, we do
public education.” That's not enforcement. There is no person in the state of New York who
needs you to tell them at this point, “you must wear a mask.” They know that they must wear a
mask. There is no need for public education. Find me the person who says, “I never heard
that. Really, you have to wear a mask?” Find me the person in the state who says that.
Enforcement is enforcement, okay? New York City only did 26 enforcement actions.
Enforcement is, “here's a violation.” New York City deployed 1,000 people for three days,
1,000 people for three days is what- 24,000 personnel hours. 24,000 personal hours you only
did 26 enforcement actions? That's not enforcement.

We have to be more aggressive. I understand that it's impolitic. I understand the sensitivity in
the community now. I also understand that you will see people die if we don’t do more
enforcement. I also understand that we have learned this experience before. This is the bars
and restaurants story. Week after week after week we have to do the enforcement; nobody's
                                                                            8
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-1    8/11
        Case
10/7/2020       1:20-cv-04834-KAM-RML
                 Video, Audio, Photos & Rush Transcript:Document     2-4
                                                        Governor Cuomo     Filed
                                                                       Updates New10/08/20       Page
                                                                                  Yorkers on State's     10 During
                                                                                                     Progress of 12COVID-19
                                                                                                                    PageIDPandemic
                                                                                                                            #: 71 | Gov…
doing the enforcement. Week after week after week nothing changes; the state took it over: I
did 1,200 enforcement action; 228 immediate license revocations, just on bars and
restaurants. Now, was I happy about doing 1,200 enforcement actions? No. Immediate license
revocation is very diﬃcult. That business basically closes. People lose their jobs. You don't
want to do this, but life has options, my friends. You don't do this, the virus spreads, and
people die. You tell me which is the nice and kind and responsible course of conduct? 1,200
enforcement actions just on bars and restaurants: that’s enforcement.

The state is going to take over the enforcement oversight in all the hotspot clusters, okay?
Local governments will need to provide us with personnel, but the state will take over the
enforcement with the local personnel. I do not have enough state personnel to supplement
every local police department in the state. To give you an idea, we have about 5,000 state
troopers; there are about 35,000 NYPD. Most of this enforcement is also going to be done by
Health Department oﬃcials, other agency-type oﬃcials. I said from day one for the local
oﬃcials, I understand this is all tough stuﬀ and politicians like to make people happy, as a
general rule. I like to make people happy as a general rule too. I just have a superseding rule,
which is I like to keep people alive. I'd rather you be alive and angry at me, then have people
happy with me. I’m elected to do a job and be responsible and that's what I want to do. I said
from day one, blame me. If you have to revoke a bar owners license? Blame me. We have to
close a temple because it's over 50 percent? I'll do it. We have to close a Roman Catholic
Church? I’ll do it. I had closed the Saint Patrick's Day parade. I did it. But none of these rules
are going to make a darn, if you don't have the enforcement.

Another issue that came up on the phone which is right: targeting by zip codes is imperfect.
The virus doesn't travel by zip code. Neighborhoods and communities aren't organized by zip
codes. Zip codes can be arbitrary and can leave out some communities that are infected. Zip
codes can include communities that have a low infection rate. This is a zip code in Brooklyn.
The white areas are inside the zip code, but we have the infection rate by address. You have
areas in that zip code that aren't infected, so the ZIP code as a template is rough justice, but
only rough justice and we can reﬁne that. It takes some review and analysis, but look at the
actual cases that you have again by address and make sure you’re including the relevant
zone, not just the ZIP code. If you have to go a little bigger, you go a little bigger. If you have
to, if you don’t have an infection rate in certain communities, don’t include those infection
                                                                            9
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-1     9/11
        Case
10/7/2020       1:20-cv-04834-KAM-RML
                 Video, Audio, Photos & Rush Transcript:Document     2-4
                                                        Governor Cuomo     Filed
                                                                       Updates New10/08/20       Page
                                                                                  Yorkers on State's     11 During
                                                                                                     Progress of 12COVID-19
                                                                                                                    PageIDPandemic
                                                                                                                            #: 72 | Gov…
rates, so the ZIP codes as a starting place, but we then want to have a team of
epidemiologists and demographics people actually look at the maps and where the infection
rate is and make sure we’re drawing the right circle, or the right borders. And the Comptroller
raised that point, and it’s a good point, and the health oﬃcials agree.

When we did New Rochelle, we did a circle. Every other state, every other country, does a
political subdivision: a county, a city, a town. So, the ZIP codes are not the best template to
use and we want to reﬁne that template. For example, we’re closing schools in ZIP codes, but
the school district is diﬀerent than the ZIP code — so just because a school is located in that
ZIP code doesn’t mean the students come from that ZIP code. The catchment area can go
opposite direction from the ZIP code, but right now that’s the best we have with the New York
City data but we’re going to reﬁne this.

Non-essential businesses, public spaces — remember it’s mass gatherings. Public spaces,
schools should close, but we need to have the right template designed before we can do that
with full accuracy. The only action we’re taking today on this data — we are using the ZIP
codes to close those schools tomorrow. If we expand the regions and that then includes other
schools, we’ll then notify people as soon as we know. But for today, all we have is the ZIP
code data, so it’s the schools in those ZIP codes, and as we reﬁne it, we’ll let you know.

So in total, schools close tomorrow. I’m going to be meeting with the Orthodox community
tomorrow, see if they will agree to live and abide by the rules and advocate compliance. If the
rabbi advocates compliance, that would be a very positive start. If the communities don’t
agree with the rules, which is possible — I had some conversations where some religious
leaders believe they have herd immunity, which is not true. Some people believe, that,
followed politics, and think that masks are ineﬀective and this is all a hoax. That’s not true. But
if they don’t agree, then the state will take action. If they do agree and we have the ability to
enforce, then we will go with reduced guidance: 50 percent rules, primarily outdoors, etc.
We’re going to do statewide enforcement, state supervised with local resources, but
enforcement has to be enforcement. We need better templates, geographic templates, than
ZIP codes. We also need better data on these schools in these hotspot ZIP codes, more
testing, faster testing so we ﬁnd out exactly where we are, and we need to establish criteria


                                                                           10
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-1    10/11
        Case
10/7/2020       1:20-cv-04834-KAM-RML
                 Video, Audio, Photos & Rush Transcript:Document     2-4
                                                        Governor Cuomo     Filed
                                                                       Updates New10/08/20       Page
                                                                                  Yorkers on State's     12 During
                                                                                                     Progress of 12COVID-19
                                                                                                                    PageIDPandemic
                                                                                                                            #: 73 | Gov…
for reopening. When do the areas reopen? What testing data, what percent over what period
of time? That has to be established.

So, in closing, New York City is not unique. We have this all across the state. Again, we started
with the ﬁrst hotspot and it’s going to continue. It is the way of the world; it’s the way this virus
moves. It starts in a cluster; it always starts in a cluster wherever, and the question always
becomes, “can you stop it in the cluster?” Can you stamp out the embers before it’s a ﬁre out
of control. That’s always the question. That was the question in Wuhan, China. Can you get to
Wuhan and stamp it out before it spread? That was the question in New Rochelle and we did
stamp it out in New Rochelle by the way, and every state is dealing with it. But’s a statewide
issue. It’s testing and it’s enforcement. That’s what we’re down to. We’re New York tough,
smart, disciplined. Just to reiterate, the fall is perilous. We have to stay vigilant.

When we talk about 1 percent, I understand that it is a hyper-ambitious goal. You have to
remember we were at a 20 percent infection rate at one time and I understand that we are
surrounded by higher infection rates. New Jersey is 2.1; they were 3 last week, OK?
Connecticut is 1.3; they were 1.5 and Connecticut has always been a relatively easier situation
than New York. I’m envious of my friend Governor Ned Lamont. Pennsylvania’s at 7.9 percent.
We have people coming in and out of here every day from these states. We have people
ﬂying in from other countries. So, 1 percent. Hyper ambitious, unrealistic. Keep the bar high,
raise the goal, and we do the best we can. But, I’m also realistic and these are the facts that
surround us. That’s why right now, you take out our hot spots, we have one of the lowest
infection rates in the United States of America, and that is the gold standard, and that’s what
we want to try to achieve, even if it is not fully realistic. But, New Yorkers have done an
amazing job, highest infection rate at one time, lowest in the nation. God bless New Yorkers,
and I want to make sure as governor I’m doing everything I can to honor and fulﬁll their
sacriﬁce and their toughness and their love for each other, and we’re doing that.

 Contact us                     Albany: (518) 474 - 8418
      by phone:
                                 New York City: (212) 681 - 4640


     Contact us
      by email:                  Press.Oﬃce@exec.ny.gov

                                                                           11
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-updates-new-yorkers-states-progress-during-1    11/11
